Citation Nr: 0945370	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected atherosclerotic heart disease, status-post 
myocardial infarction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1976 to March 
1998.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

In August 2009, the veteran testified at a personal hearing 
before the undersigned, via videoconference.  A transcript of 
the hearing is associated with the claims file.

Subsequent to this hearing, the Veteran submitted additional 
evidence consisting of private treatment records.  See 38 
C.F.R. § 20.1304 (2008).  The Board notes that the veteran 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly 
consider such evidence in rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is required so that the Veteran may be 
afforded another VA examination.  The Veteran filed his claim 
in August 2007.  He was last examined for rating purposes in 
October 2007, and the Board finds that the examiner did not 
provide information necessary to adequately assign a rating 
under the applicable diagnostic code.

Diagnostic Code 7006 provides for a 30 percent rating for a 
workload of greater than 5 METs but not greater than 7 METs 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating contemplates more than one episode of acute congestive 
heart failure in the past year, or workload of greater than 3 
METs but not greater than 5 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent.  Finally, a 100 percent rating contemplates 
documented myocardial infarction resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7006 (2009).

The VA examination report lists an ejection fraction of 
approximately 52 percent; however, the report does not 
document findings for METS.  Further, relevant VA treatment 
records do not provide current METS, and METS are not 
reported in the treatment records from the private cardiology 
practice that provides most of the Veteran's cardiac 
treatment, although these records reveal that he underwent 
two stress tests in May 2009.  Thus, the record simply does 
not provide the information necessary to ascertain the 
current severity of the Veteran's cardiac disability and, 
thereafter, apply the appropriate rating evaluation.  
Moreover, treatment records dated since the October 2007 
examination suggest a change in severity of the Veteran's 
service-connected heart disability through reports of 
increased dyspnea with exertion and an abnormal stress test 
in May 2009, which led to another cardiac catheterization.  

Additionally, given that the Veteran receives regular VA 
treatment, while the appeal is in remand status, any 
outstanding, relevant treatment records dated from October 
2008 onward should be added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.	Associate any outstanding, relevant VA 
treatment records from the Topeka VA 
facility dated from October 2008 
onward.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	Once all outstanding records have been 
obtained, schedule the Veteran for a VA 
cardiovascular examination for the 
purposes of ascertaining the severity 
of his cardiac disability.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  The examiner should perform 
any medically indicated testing.  After 
a review of the record and examination 
of the Veteran, the examiner should 
provide the following findings:

a.	the Veteran's workload capacity 
expressed in terms of metabolic 
equivalent (METS) as measured by 
exercise testing; or

b.	if exercise testing cannot be done 
for medical reasons, provide an 
estimation of the level of 
activity expressed in METs, 
supported by specific examples, 
that results in dyspnea, fatigue, 
angina, dizziness or syncope; and 

c.	the Veteran's left ventricular 
ejection fraction.

In documenting these findings, the 
examiner should include all relevant 
discussion and rationale.  If the 
examiner cannot make a determination as 
to any of the requested findings, the 
examiner should so state and provide a 
reason for such conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
September 2008 supplemental statement 
of the case.  If the claim is not 
resolved to the Veteran's satisfaction, 
he and his representative should be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


